Citation Nr: 1805295	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Service connection for diabetes mellitus, type II (diabetes), as a result of herbicide agent exposure.

2. Service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes.

3. Service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes.

4. Service connection for diabetic retinopathy, to include as secondary to diabetes.

5. Service connection for gastroparesis, to include as secondary to diabetes.

6. Service connection for hypertension, to include as secondary to diabetes.

7. Service connection for impotency, to include as secondary to diabetes.

8. Service connection for kidney condition, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1949 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held before the undersigned in October 2017. A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for gastroparesis, hypertension, impotency, and kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Based on credible evidence that the Veteran's duties placed him on or near the perimeters of the Royal Thai Air Force Base of U-Tapao, he is presumed to have been exposed to herbicide agents during his active service in Thailand. 

2. The Veteran's diabetes is presumed to be related to his exposure to herbicide agents while serving in Thailand.

3. The Veteran's bilateral peripheral neuropathy is etiologically related to his diabetes.

4. The Veteran's diabetic retinopathy is etiologically related to his diabetes.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C. §§ 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral peripheral neuropathy have been met. 38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for diabetic retinopathy have been met. 
38 U.S.C. §§ 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  As this decision is completely favorable as to the issues being adjudicated, there is no reason to belabor the impact of VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability for which secondary service connection is sought; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus, Type II 

The Veteran contends his diabetes is the result of exposure to herbicide agents at the Royal Thai Air Force Base of U-Tapao (U-Tapao) in Thailand during his active service.

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent. 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017). 

In addition, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand." Id. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. Id. This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. Id. If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id. This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975. Id.

Here, there is no material dispute that the Veteran is diagnosed with and treated for diabetes. See Wilford Hall Medical Center treatment records. There is also no material dispute that he served in Thailand at U-Tapao during the Vietnam War as an assistant aircraft maintenance officer. See March 1967 duty assignment letter, May 1967 military orders, flight documentation, and DD-214. Therefore, the question before the Board is whether there is credible evidence the Veteran's duties placed him on or near the perimeters of U-Tapao military base. 

At his October 2017 Board hearing, the Veteran stated he was deployed to Okinawa with a detachment to U-Tapao, Thailand. The Veteran reported he would travel to Thailand monthly to inspect the naval aircrafts and maintenance records, totaling at least six visits. He reported this assignment required he work almost entirely near the perimeter and defense line of the flightline in U-Tapao. In addition, he reported he stayed in barracks along the military base perimeter. The Veteran is competent to describe his duties and location while in U-Tapao. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Further, the Board finds the Veteran's testimony credible because his lay statements have been consistent throughout the record, are consistent with the September 2017 Defense Personnel Records Information Retrieval System (DPRIS) query response, and are consistent with his personnel records. As such, the Board has no reason to doubt the veracity of his statements.

In summary, the Board finds that the Veteran's testimony and corresponding evidentiary record constitute competent and credible evidence establishing the Veteran's service at U-Tapao included duties near the air base perimeter. As the Veteran is diagnosed with diabetes and is presumed to have been exposed to herbicides during service, service connection will be granted, unless there is clear evidence to the contrary, which is not present here. Thus, entitlement to service connection for diabetes is warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Peripheral Neuropathy and Diabetic Retinopathy

The Veteran contends his bilateral lower extremity peripheral neuropathy and diabetic retinopathy are secondary to his diabetes. 

There is competent evidence of a diagnosis of bilateral peripheral neuropathy and diabetic retinopathy. See Wilford Hall Medical Center treatment records. Herein, the Board determined the Veteran's diabetes is service-connected. Thus, the question at issue is whether these disabilities were either caused or aggravated by his now service-connected diabetes. See 38 C.F.R. § 3.310(a).

In regard to the Veteran's bilateral peripheral neuropathy, a July 1997 treatment record assessed the Veteran with diabetes with neuropathy, an August 2002 treatment record assessed the Veteran with diabetic neuropathy, and a November 2011 treatment visit assessed the Veteran with diabetic polyneuropathy, finding the Veteran's peripheral neuropathy is most likely due to diabetes. A November 2017 diabetic peripheral neuropathy disability benefit questionnaire (DBQ), filled out by a doctor at Wilford Hall Medical Center, stated the Veteran had bilateral diabetic peripheral neuropathy with severe intermittent pain, moderate paresthesias, and moderate numbness. The Board gives these opinions great probative weight because the same conclusion is reached by different competent examiners, and this finding is consistent with the Veteran's complaints of foot pain and diagnosis of diabetes. 

In regard to the Veteran's diabetic retinopathy, a May 2007 ophthalmology treatment record gave an impression of mild nonproliferative diabetic retinopathy and an October 2010 treatment record assessed diabetes with ophthalmic manifestations with instruction to monitor diabetic retinopathy. The Board gives this finding great probative weight because the conclusions were made after a physical examination with optical testing and are consistent with his diagnosis of diabetes.

In summary, there is probative and credible evidence finding the Veteran's bilateral peripheral neuropathy and diabetic retinopathy are secondary to his service-connected diabetes. Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral peripheral neuropathy and diabetic retinopathy is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.

Service connection for diabetic retinopathy is granted.


REMAND

As for the issues of gastroparesis, hypertension, impotency, and kidney condition, additional development is needed before the Board can adjudicate these issues.

The Veteran submitted a November 2017 DBQ for diabetes completed by Dr. R.S. This DBQ indicated it was at least as likely as not that the Veteran's erectile dysfunction and hypertension were due to his diabetes. The DBQ provided no further rationale. The last treatment records from Wilford Hall Medical Center (WHMC) in the claims file are from October 2012. Without rationale to support the DBQ opinions and without supporting treatment notes, the Board is unable to determine the credibility and probative weight to give the opinion of Dr. R.S. There are no other nexus opinions of record.

The Veteran also submitted an October 2017 DBQ for kidney condition completed by Dr. H.B. This DBQ indicated the Veteran's stage 3 chronic kidney disease (CKD3) was likely caused by diabetes and/or hypertension. Dr. H.B. also opined that she could not disprove the relationship between the patient's chronic kidney issues and Agent Orange exposure. The DBQ provided no further rationale. There are no supporting treatment records for Dr. H.B. in the claims file. Without rationale to support the DBQ opinion and without supporting treatment notes, the Board is unable to determine the credibility and probative weight to give the opinion of Dr. H.B. There are no other nexus opinions of record.

VA has a duty to assist a claimant in the procurement of relevant treatment records. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). At his October 2017 hearing, the Veteran reported receiving continuing treatment from Wilford Hall Medical Center (WHMC), and seeing a specialist for his kidney condition every 3 to 6 months. The most recent medical records are from October 2012. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask he identify the provider(s) of any additional treatment or evaluation he has received for his gastroparesis, hypertension, impotency, and/or kidney condition, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Specifically, the Veteran reported continuing treatment from Wilford Hall Medical Center (WHMC) and seeing a specialist for his kidney condition every 3 to 6 months. See October 2017 hearing testimony. The last treatment records from WHMC are from October 2012 (excluding the DBQs submitted by the Veteran). An October 2017 kidney condition DBQ was submitted by the Veteran from Dr. H.B. There are no corresponding treatment records in the claims file from Dr. H.B.

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. After the above step is completed to the extent possible, forward the claims file to a qualified medical professional to provide an opinion on the nature and etiology of the Veteran's gastroparesis. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's gastroparesis was caused by his service-connected diabetes?  

(b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's gastroparesis was aggravated by his service-connected diabetes?  

If aggravation is found, the examiner is asked to state the baseline level of severity of gastroparesis before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's gastroparesis and what level of increase was due to aggravation from his diabetes.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After remand instruction (1) is completed to the extent possible, forward the claims file to a qualified medical professional to provide an opinion on the nature and etiology of the Veteran's hypertension. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused by his service-connected diabetes?  

(b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was aggravated by his service-connected diabetes?  

If aggravation is found, the examiner is asked to state the baseline level of severity of hypertension before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's hypertension and what level of increase was due to aggravation from his diabetes.

In answering (a) or (b), the examiner must discuss the November 2017 DBQ for diabetes mellitus completed by Dr. R.S.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After remand instruction (1) is completed to the extent possible, forward the claims file to a qualified medical professional to provide an opinion on the nature and etiology of the Veteran's impotency. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's impotency was caused by his service-connected diabetes?  

(b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's impotency was aggravated by his service-connected diabetes?  

If aggravation is found, the examiner is asked to state the baseline level of severity of impotency before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's impotency and what level of increase was due to aggravation from his diabetes.

In answering (a) or (b), the examiner must discuss the November 2017 DBQ for diabetes mellitus completed by Dr. R.S.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After remand instruction (1) is completed to the extent possible, forward the claims file to a qualified medical professional, preferably a nephrologist, to provide an opinion on the nature and etiology of the Veteran's kidney condition. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's kidney condition was caused by his service-connected diabetes?  

(b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's kidney condition was aggravated by his service-connected diabetes?  

If aggravation is found, the examiner is asked to state the baseline level of severity of kidney condition before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's kidney condition and what level of increase was due to aggravation from his diabetes.

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney condition is etiologically related to his exposure to herbicide agents in service?

In answering (a)-(c), the examiner must discuss the October 2017 DBQ for kidney condition completed by Dr. H.B.

The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C. § 1116. Thus, the question for the examiner is the likelihood that the Veteran's kidney condition is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Upon completion of the above VA examination opinions, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

7. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


